ICJ_059_NuclearTests_NZL_FRA_1974-12-20_JUD_01_ME_01_FR.txt. 479

OPINION INDIVIDUELLE DE M. FORSTER

J'ai voté l’arrêt mettant fin au procès intenté par la Nouvelle-Zélande
à la France; tout comme je l’ai fait pour l’arrêt faisant le même sort au
procès qu'intenta, à la même époque, l'Australie à la France pour ses
essais nucléaires à Mururoa, possession française dans le Pacifique.

A la suite de l'arrêt dans l'affaire Australie c. France j'ai émis une
opinion individuelle qui vaut, mutatis mutandis, pour le présent arrêt
rendu dans l'affaire Nouvelle-Zélande c. France.

(Signé) L. FORSTER.

26
